Sep 22 18 04:48¢Case WAkeade@ANE6-DHB-BKE Document 26 Filed év@arre4dage 1 of 1 p2

 

 

was received by me on tlate:

Additional information resardins arte

: OLED RY-SH Dun 4h FEsG DYE2/iG Pane 7 of is
AG 440 (Rev UG/12) Sammons ina Civd Action (Pave 25
Civil Action Na.
PROOF GF SERVICE

(This sastion sharid mat ba filed with the sone! ailess reqiired by Fed. R. Giv. PAH)

This sunintons for diame of iafivictual a

Ff

4B Auch -

hed ithe, if care)

 

 

 

C1 personally served the summeans

olf lefidse sumimeits at the]

OW fda

D811 served ihe summans an

cesignated by law te accep

wuliVidu

und

iweite ar i

Service

bg fy?
f

eecdPvictinele

bf process on be

bn the mdividuat at avec

ONL tedates ; or

Lil's residesee Gi usta place ol ubode widh piney

, 2 Derson of SIMTAn Ie agr and disereiinn who resutes there

Ds Al

Bes YD atid

praile rd a eepy ts the individuals last hiwwe addheoss.

|
i
~ Who Ig:
|
Za

Clint

Ly CRE OF OFS ena fou
HOF tame aft i

Selon,

 

Mod relerned tae summons

Other éspecifiv:

are $

My fees

| declare under penalty of pe

. ofAz [es

nexecutd

for tr

quiry tha

titipted! 4

 

 

wn

ON éederre, _Waig tor
d because :or
I
vel and § for services. for a total af § a.o0,

it this information fs true,

Server ers shear ature

od, Ded 1S a Maoh
bak

SS areveste: aect tithe
eT “Dy,
Vac Lx

 

| Serer” ¥ iudelres ONE

ay ie, elu.

 

MLO ATTGANEY SERVICES
2000 RIVEREDGE PARKWAY NW
SUITE 885
ATLANTA, GA 30328
1-800-446-8794

 
